  Case 18-33707        Doc 65     Filed 12/19/18 Entered 12/19/18 15:14:30           Desc Main
                                    Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re:

Diocese of Winona-Rochester,                                        Chapter 11

                                Debtor(s).                          BK 18-33707


                    APPOINTMENT OF COMMITTEE OF UNSECURED
                          CREDITORS IN CHAPTER 11 CASE



         The U.S. Trustee for Region 12 hereby appoints the following persons or entities to the

Official Committee of Unsecured Creditors in the above case:


         1. Creditor: Hans Meier
                      c/o Patrick Noaker
                      Noaker Law Firm, LLC
                      333 Washington Ave N Suite 341
                      Minneapolis, MN 55401
                      (612) 349-2735


         2. Creditor: Mari Jo Bell
                      c/o Jeff Anderson
                      Jeff Anderson & Associates PA
                      366 Jackson Street, Suite 100
                      St. Paul, MN 55101
                      (651) 227-9990

         3. Creditor: James Keenan
                      c/o Jeff Anderson
                      Jeff Anderson & Associates PA
                      366 Jackson Street, Suite 100
                      St. Paul, MN 55101
                      (651) 227-9990
  Case 18-33707      Doc 65     Filed 12/19/18 Entered 12/19/18 15:14:30        Desc Main
                                  Document     Page 2 of 2




       4. Creditor: Timothy Allen
                    c/o Jeff Anderson
                    Jeff Anderson & Associates PA
                    366 Jackson Street, Suite 100
                    St. Paul, MN 55101
                    (651) 227-9990

       5. Creditor: John Klein
                    c/o Jeff Anderson
                    Jeff Anderson & Associates PA
                    366 Jackson Street, Suite 100
                    St. Paul, MN 55101
                    (651) 227-9990



       Mr. Keenan is hereby designated as Acting Chairperson of said Committee pending

selection by the Committee members of a permanent Chairperson.

       In order to make the Committee more representative, the right to add or remove members

of the Committee is reserved.

December 19, 2018                          Respectfully submitted,

                                           JAMES L. SNYDER
                                           Acting United States Trustee
                                           Region 12


                                    By:    /s/ Sarah J. Wencil
                                           Sarah J. Wencil
                                           Trial Attorney
                                           IA Atty I.D. No. 14014
                                           U.S. Trustee's Office
                                           300 South Fourth St., #1015
                                           Minneapolis, MN 55415
                                           (612) 334-1366
